DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 01/26/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Applicant claims a rotor shaft for an electric machine where the rotor shaft comprises a rotor shaft main body and a rotor shaft core and where the rotor shaft core is composed of a different material than the rotor shaft main body.  Applicant respectfully submits that Buc does not disclose a rotor shaft as most-particularly 
Examiner respectfully disagrees:  Using BRI, Buc still follows the claims recited by applicant because the structure of figure 1 is a rotor assembly and item 11 of Buc is a core member relative to item 3 and are made of different materials.  Since applicant did not specifically provide why Yama and Buc cannot be combined, Yama is being relied on as it is not necessarily to bodily incorporate a known feature from one reference to another but it is what one reference can suggest to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Buccheri et al. (20090214348 and hereinafter as Buc) in view of Yamamoto et al. (20120299404 and hereinafter as Yama)
Regarding claim 1. Buc teaches a rotor shaft for an electric machine [fig 1 intended for electric motor], the rotor shaft [rotor shaft assembly of fig 1] comprising: 
a rotor shaft main body [3]; and 
a rotor shaft core [11, i.e. is center to 3] which is arranged therein and which is connected to the rotor shaft main body, 
wherein the rotor shaft core is composed of different material than the rotor shaft main body [abstract “the rotor and the shaft are made of different materials.”].

Yama teaches wherein the rotor shaft comprises a substantially axially running cooling cavity [11] configured to conduct a cooling fluid [oil disclose in ¶56]. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Buc’s power machine to include cooling means of Yama’s power machine in order to provide a rotor for a rotating electric machine that is capable of cooling a permanent magnet while decreasing the rotary reaction force of a cooling medium that is caused by the rotation of the rotor [¶8].

Regarding claim 2. Buc as modified teaches the rotor shaft according to claim 1, wherein a cooling fluid lance [12, supply medium, Yama] is arranged in the cooling cavity.

Regarding claim 3. Buc as modified teaches the rotor shaft according to claim 2, wherein a cooling fluid diverting piece [82, Yama] is further arranged in the cooling cavity.

[see fig 4, 11A and 14 Yama].

Regarding claim 6. Yama as modified teaches the rotor shaft according to claim 2, wherein the cooling cavity runs substantially centrally and in continuous fashion in the rotor shaft [see fig 4, 11A and RC, Yama].

Regarding claim 7. Buc as modified teaches the rotor shaft according to claim 1, wherein the cooling cavity runs partially in the rotor shaft main body and partially in the rotor shaft core [see fig 4, 11A and RC, Yama].

Regarding claim 8. Buc as modified teaches the rotor shaft according to claim 2, wherein the cooling cavity runs partially in the rotor shaft main body and partially in the rotor shaft core [see fig 4, 11A and RC, Yama].

Regarding claim 9. Buc as modified teaches the rotor shaft according to claim 1, wherein the rotor shaft core is spaced apart axially from a first and/or a second rotor shaft end [first and second end parts of shaft 11 Buc].

Regarding claim 11. Buc as modified teaches the rotor shaft according to claim 1, wherein the rotor shaft core is introduced as a solid body into the rotor shaft main body [limitation rejected per illustration of fig 5].

Regarding claim 12. Buc as modified teaches the rotor shaft according to claim 11, wherein the rotor shaft main body comprises two parts [see 9/17 of Buc] connected to one another after the introduction of the rotor shaft core.

Regarding claim 20. Buc teaches an electric machine [fig 1 intended for electric motor] having a rotor shaft [rotor shaft assembly of fig 1], the rotor shaft comprising: a rotor shaft main body [3]; 
and a rotor shaft core [11, i.e. is center to 3] which is arranged therein and which is connected to the rotor shaft main body, 
However, Buc does not explicitly mention wherein the rotor shaft comprises a substantially axially running cooling cavity configured to conduct a cooling fluid.
Yama teaches wherein the rotor shaft comprises a substantially axially running cooling cavity [11] configured to conduct a cooling fluid [oil disclose in ¶56]. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Buc’s power machine to include cooling means of Yama’s power machine in order to provide a rotor for a [¶8].

 Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Buc et al. in view of Yama et al. and further in view of Koechlin (3562569)
Regarding claim 10. Buc as modified teaches the rotor shaft according to claim 1. 
However, Buc does not explicitly mention wherein the rotor shaft core is introduced by means of a casting process into the rotor shaft main body.
Koechlin teaches wherein the rotor shaft core is introduced by means of a casting process into the rotor shaft main body [abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technics of casting liquid as suggested from Koechlin in order to improve effectiveness of insulation and insure a practically perfect tightness and protection [col 1 lines 30-40]. 


Claims 13-17 rejected under 35 U.S.C. 103 as being unpatentable over Buc et al. in view of Yama et al. and further in view of Ichiryu (6379117)
Regarding claim 13. Buc as modified teaches the rotor shaft according to claim 1, 

Ichiryu teaches wherein the rotor shaft comprises at least one axially continuous air channel [col 4 lines 5-16].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Buc power machine to a similar configuration as Ichiryu power machine in order to have the cooling air nozzles can be easily manufactured at low cost [col 4 lines 9-10]. 

Regarding claim 14. Buc as modified teaches the rotor shaft according to claim 13, wherein the air channel is produced by drilling and/or erosion [Ichiryu, col 4 lines 5-16].

Regarding claim 15. Buc as modified teaches the rotor shaft according to claim 13, wherein the air channel encloses an acute angle with a rotor shaft axis [see fig 2, 71 of Ichiryu].

[see fig 2, 71 is coupled to 11, Ichiryu].

Regarding claim 17. Buc as modified teaches the rotor shaft according to claim 15, wherein the air channel runs partially in the rotor shaft main body and partially in the rotor shaft core [see 71 runs partially in the rotor shaft main body 11, Ichiryu]. 


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Buc et al. in view of Yama et al. and further in view of Noodleman (3979821)
Regarding claim 4. Buc as modified teaches the rotor shaft according to claim 1, 
However, Buc as modified does not explicitly mention wherein the rotor shaft core is produced from an aluminum material, a magnesium material and/or a plastic, and the rotor shaft main body is produced from a steel material.
Noodleman teaches wherein the rotor shaft core is produced from an aluminum material, a magnesium material and/or a plastic, and the rotor shaft main body is produced from a steel material [col 1 line 60 – col 2 line 15 shows a rotor, i.e. main body made of steel and a shaft, i.e. rotor core made of aluminum].
[col 2 lines 5-15].


Allowable Subject Matter
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRYAN R PEREZ/Examiner, Art Unit 2839